Citation Nr: 0510215	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  97-32 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to service connected status post bilateral inguinal 
hernia repair.

2.  Entitlement to service connection for special monthly 
compensation (SMC) based on loss of use of a creative organ.

3.  Entitlement to an increased rating for status post 
bilateral inguinal hernia repair, currently evaluated as 40 
percent disabling. 

4.  Entitlement to increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought. 

The case was previously before the Board in August 2001, at 
which time it was Remanded to afford the veteran 
comprehensive medical examinations as well as for additional 
due process considerations.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.

Prior to August 2004, separate ratings had been assigned for 
left and right bilateral inguinal hernia repair, resulting in 
a combined 30 percent evaluation.  Pursuant to an August 2004 
rating, the combined evaluation was increased to 40 percent, 
retroactive to April 1, 1996.  As noted in that decision, the 
Rating Schedule expressly provides that a bilateral hernia 
repair shall be addressed as a single issue for rating 
purposes.  38 C.F.R. § 4.114, Diagnostic Code 7338, Note 
(2004).  Consequently, the pertinent issue on appeal has been 
styled as set forth on the first page of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The competent evidence does not support any relationship 
between the claimed back disorder and service connected post 
operative inguinal hernia.

3.  The evidence of record does not support loss of use of a 
creative organ resulting from service-connected post 
operative inguinal hernia.

4.  A large, postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable is not shown or 
approximated on the left, and the most current evidence 
demonstrates bilateral hernia repairs without the recurrent 
presence of hernias and no need for support mechanisms.

5.  The veteran's service-connected hemorrhoids are not 
large, thrombotic, or irreducible, with excessive redundant 
tissue.


CONCLUSIONS OF LAW

1.  A back disorder has no relation to service connected 
status post bilateral inguinal hernia repair.  38 U.S.C.A. 
§§ §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.306, 3.310 (2004).  

2.  Special monthly compensation based on loss of use of a 
creative organ is not warranted.  38 U.S.C.A. §§ 1114(k), 
5107 (West 2002); 38 C.F.R. § 3.350 (2004).

3.  The criteria for an evaluation in excess of 40 percent 
for service-connected status post bilateral inguinal hernia 
repair are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.59, 4.114, Diagnostic Code 7338 (2004). 

4.  The criteria for entitlement to a compensable evaluation 
for service-connected hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by correspondence in September 2001, March 2004 and 
May 2004.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  It is not necessary to obtain his records from 
the Social Security Administration since they are clearly not 
relevant to the claims decided herein.  The veteran testified 
that he has not been granted benefits from SSA, although he 
has applied, and the only medical examination he has 
undergone from SSA was a psychiatric one, yet no psychiatric 
claim is before the Board at this time.  Additionally, the 
appellant has been provided with multiple recent VA medical 
examinations, and there is no indication of a change in the 
service-connected disabilities since those examinations were 
conducted, such as would warrant ordering new examinations.  
The veteran has had notice of the requirements necessary to 
substantiate the claims have been provided in the Statements 
of the Case and other development letters of record (i.e., 
September 2001, March 2004, and May 2004 letters).  
Accordingly, the veteran is not prejudiced by the Board's 
adjudication of his claim at this time.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the initial rating action on 
appeal preceded the enactment of the VCAA by some years, and 
the notices pursuant to that legislation did not come into 
being until after the rating on appeal was initially 
adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the Statement 
of the Case of December 2003 as well as the Supplemental 
Statement of the Case of March 2004 along with the August 
2004 rating, issued after the initial VCAA notices, 
constitute decisions that fully considered the VCAA.  
Additionally, the Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is at all inadequate.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the veteran's disabilities at 
issue.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Back Disorder

The veteran was afforded a VA back examination in October 
2001.  He reported his history of left inguinal hernia repair 
and claimed pain radiating from both groins around the flanks 
to the back arose shortly thereafter and was related thereto.  
After affording the examination and inspection of associated 
X-rays, the examiner concluded that it was more likely that 
any back disorder had "no relation whatsoever" to the 
surgery.  Furthermore, the examiner was unable to identify a 
confirmed disorder of the lumbosacral spine, either on X-ray 
review or examination.  The Board has also reviewed the other 
medical evidence in the record and notes normal lumbar spine 
x-rays in 1997 and normal CT scan in 1998.

Therefore, the veteran does not currently have a diagnosed 
back disorder.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Even if the Board were to 
accept the veteran's complaints of pain as indicative of some 
disability, the fact remains that no medical professional has 
ever linked those complaints to the service connected 
disability.  As noted above, the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because such matters require medical expertise.  See 
Grottveit and Espiritu supra.  Under the circumstances the 
preponderance of the evidence is against the claim. 

Special Monthly Compensation

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for loss of use of a 
creative organ.  The law provides that if a veteran, as the 
result of a service-connected disability, has suffered the 
anatomical loss or loss of use of one or more testicles, 
special monthly compensation is payable in addition to the 
basic rate of compensation otherwise payable on the basis of 
degree of disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a)(1).  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or other creative organ. 

In conjunction with his claim for loss of use of a creative 
organ, the veteran was afforded a VA examination in May 2002.  
He provided his history of recurrent inguinal hernia repair 
to the examiner and claimed that he was now unable to have 
children.  It bears emphasis that the veteran indicated that 
he could have an erection, and that he had intercourse once 
every two weeks without using Viagra, with the intercourse 
allegedly limited by pain.  The examiner noted that the 
veteran had been afforded several consults in the past for 
erectile dysfunction, and one urologist suggested certain 
treatment.  On physical examination in May 2002, testicle 
were in the scrotum and were nontender.  Cremaster reflex was 
intact.  According to laboratory tests, testosterone was 
reported as normal.  The examiner reported generalized pain 
across the symphysis pubis area, which was not localized.  
There was no keloid formation.  The examiner diagnosed 
subjective history of erectile dysfunction and that 
laboratory results indicated normal testosterone levels.  The 
veteran declined the sperm test.  Noting the veteran's sexual 
history, the examiner opined that it was unlikely that 
infertility was related to his surgery.  

First, there is no actual medical evidence in this case that 
the veteran is, in fact, infertile.  He does not have 
children, but he does not claim that he has been trying to 
have children and has been unsuccessful.  He states his 
physician told him he is infertile, but the Board cannot 
locate such a statement in any of the treatment records.  The 
veteran testified he has not undergone sperm testing to see 
if he is, in fact, infertile, and he is not competent to 
state that he is.  Moreover, the VA examiner clearly stated 
that the claimed infertility is not likely related to the 
service connected hernia surgeries, and there is no medical 
opinion to the contrary.

Although the veteran claimed that something was removed, such 
as a testicle, during the January 2002 surgery, the evidence 
is otherwise and does not support the allegation.  Not only 
is there no notation in the surgical report that any 
"organs" were removed, but post-operative examination by 
the surgeon six weeks after the surgery reflected "normal" 
testicles.  Normal testicles were also shown on VA 
examination.  The pre-operative notes indicate that the 
veteran was advised loss of a testicle could be a 
complication of hernia surgery, but there is no medical 
evidence this has actually occurred in his case.  
Accordingly, the preponderance of the evidence is against the 
claim. 

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations.  The recent 
examination is also relevant and adequate.  See Powell v. 
West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 




Inguinal Hernias

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities of the 
digestive system.  See 66 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3- 
00.  It bears emphasis, however, the evaluation criteria are 
the same under both the old and new regulations.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion.  A 10 
percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  A note at the 
end of that Diagnostic Code provides that 10 percent shall be 
added for bilateral involvement, providing the second hernia 
is compensable.  

Service connection for bilateral inguinal hernias has been in 
effect since November 1984.  A January 1996 VA examination 
reported the veteran post operative right inguinal hernia 
repair from October 1995, which was reported with a good snug 
repair, but he had recurrence of a left inguinal hernia.  On 
examination, the external ring was large and when he coughed, 
a 2x3 centimeter bulge manifested into the canal, which was 
not incarcerated or strangulated and that was capable of 
being easily reduced.  He underwent a repair on the left in 
the following month.  Pursuant to a July 1996 rating, the 
veteran was afforded a temporary total rating from October 
24, 1995 to December 1, 1995, with a 10 percent evaluation on 
the right thereafter; he was awarded an additional period for 
convalescence from February 1996 to April 1, 1996 for the 
surgery on the left, with a 20 percent rating assigned 
thereafter.  

In January 2002, a recurrent right inguinal hernia was again 
repaired surgically.  The hernia was reduced, and he was 
returned to recovery in stable condition.  No complications 
were reported.  Another temporary total evaluation was 
assigned based on surgical treatment necessitating 
convalescence.  

In November 2003, the veteran was afforded another VA 
examination, which reported bilateral hernia repairs without 
the recurrent presence of hernias and no need for support 
mechanisms.  There were no ventral hernias and no 
malignancies.

As noted above, prior to August 2004, separate ratings had 
been assigned for left and right bilateral inguinal hernia 
repair, resulting in a combined 30 percent evaluation.  The 
combined evaluation was increased to 40 percent retroactively 
to April 1, 1996, pursuant to an August 2004 rating.  

A large, postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable is not shown or 
approximated on the left.  In this case, the preponderance of 
the evidence is against  more severely disabling hernia on 
the left than one warranting a 30 percent rating, with an 
additional 10 percent added for the second hernia on the 
right.  38 C.F.R. § 4.114, Diagnostic Code 7338.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, the results are not indicative of a compensable 
evaluation under Diagnostic Code 7339 or 7340  because there 
is no evidence of ventral hernia or other hernia.  There is 
also no medical evidence of nerve impairment, such as would 
warrant consideration of a separate rating.  


Hemorrhoids 

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids.  Under this regulatory provision, a 
zero percent evaluation is warranted for mild or moderate 
hemorrhoids and a 10 percent evaluation is warranted for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  38 
C.F.R. § 4.114.

The veteran was afforded a VA hemorrhoids examination in 
October 2001.  The veteran reported bleeding a lot sometimes 
with a bowel movement.  The veteran was unable to quantify 
occurrences.  The examiner noted an anoscopy had been done in 
1995 and only mild internal hemorrhoids were noted.  A 1996 
procedure reported mild hemorrhoids inter alia.  There was no 
dehydration, no malnutrition, no anemia, no fecal leakage and 
no tenesmus.  No external hemorrhoids were visualized on 
physical examination.

A noncompensable evaluation for this disability has been in 
effect since November 1984.  There is absolutely no current 
medical evidence showing the veteran has large, rreducible, 
or thrombotic hemorrhoids, and the preponderance of the 
evidence is clearly against the claim.

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Finally, the Board also notes that credibility is an 
adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As a general 
matter, the Board finds the veteran's allegations to be not 
credible.  The undersigned had an opportunity to observe the 
veteran at his in person hearing in February 2005, and, as a 
result of these observations, did not find the veteran's 
testimony to be entirely believable.  His responses to 
questions were evasive and not presented in a forthright 
manner.  There is also the fact that his allegations are 
directly controverted by the objective medical evidence - 
such as the fact that a testicle was not removed during 
hernia surgery and that the testicles are present and normal.  
For these reasons, the Board concludes the appellant's 
statements to be of limited evidentiary weight, and has 
considered such in reaching the decisions herein.


ORDER

Entitlement to service connection for a back disorder 
secondary to service connected status post bilateral inguinal 
hernia repair is denied. 

Entitlement to service connection for SMC based on loss of 
use of a creative organ is denied.

Entitlement to increased evaluation for status post bilateral 
inguinal hernia repair is denied. 

Entitlement to increased (compensable) evaluation for 
hemorrhoids is denied. 


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


